                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                              Case No. 8:21-CV-00391-VMC-SPF

TOBIAS BACANER, M.D., TOBIAS
& JILL BACANER REVOCABLE
TRUST; THEODORE FERGUSON,
II, TIMOTHY FERGUSON,
PARAGON COMMUNITY
HEALTHCARE, INC. and COBALT
PHARMACY, INC.,

      Defendants.


                    CERTIFICATE OF INTERESTED PERSONS
                   AND CORPORATE DISCLOSURE STATEMENT

      Defendants, THEODORE FERGUSON, II, TIMOTHY FERGUSON,

PARAGON COMMUNITY HEALTHCARE, INC., and COBALT PHARMACY,

INC., by and through undersigned counsel, hereby disclose the following pursuant to

this Court’s interested persons order:

      1.      The name of each person, attorney, association of persons, firm, law

firm, partnership, and corporation that has or may have an interest in the outcome

of this    action —      including subsidiaries, conglomerates, affiliates, parent

corporations, publicly-traded companies that own 10% or more of a party’s stock, all

other identifiable legal entities related to any party in the case, and all members of

any LLC including their citizenship:
       a.      Dale R. Sisco, P.A. d/b/a Sisco-Law
       b.      Dale R. Sisco, Esq.
       c.      Dominic A. Isgro, Esq.
       d.      Theodore Ferguson, II
       e.      Timothy Ferguson
       f.      Paragon Community Healthcare, Inc.
       g.      Cobalt Pharmacy, Inc.
       h.      Tobias Bacaner, M.D.
       i.      Jill Bacaner
       j.      Tobias & Jill Bacaner Revocable Trust
       k.      Lindsay S. Griffin, Esq.
       l.      Scott B. Dalquist, Esq.
       m.      Gustav W. Eyler, Esq.
       n.      Maria Chapa Lopez, Esq.
       o.      Michael D. Granston, Esq.
       p.      Bryan M. Boynton, Esq.
       q.      United States of America
       r.      Drug Enforcement Administration

       2.      The name of every other entity whose publicly-traded stock, equity, or

debt may be substantially affected by the outcome of the proceedings:

       None known at this time.

       3.      The name of every other entity which is likely to be an active participant

in the proceedings, including the debtor and members of the creditors’ committee (or

twenty largest unsecured creditors) in bankruptcy cases:

       None known at this time.

       4.      The name of each victim (individual or corporate) of civil and criminal

conduct alleged to be wrongful, including every person who may be entitled to

restitution:

                                            2
      None known at this time.


      I HEREBY CERTIFY that, except as disclosed above, I am unaware of any

actual or potential conflict of interest involving the District Judge and Magistrate

Judge assigned to this case and will immediately notify the Court in writing on

learning of any such conflict.


Dated:       March 8, 2021

                                      Respectfully Submitted,

                                      SISCO-LAW

                                      /s/ Dale R. Sisco
                                      Dale R. Sisco
                                      dsisco@sisco-law.com
                                      Florida Bar No. 559679
                                      Dominic A. Isgro
                                      disgro@sisco-law.com
                                      Florida Bar No. 113318
                                      1110 N. Florida Avenue
                                      Tampa, FL 33602
                                      (813) 224-0555
                                      (813) 221-9736 Facsimile
                                      Attorneys for Theodore Ferguson, II, Timothy
                                      Ferguson, Paragon Community Healthcare, Inc.
                                      and Cobalt Pharmacy, Inc.




                                         3
                CERTIFICATE RE: E-FILING AND E-SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

filed electronically with the Clerk of Court utilizing Florida Court’s E-Filing Portal

system and in compliance with Florida Rules of Judicial Administration 2.515 and

2.516(3) March 8, 2021, which will automatically transmit an electronic copy to:



LINDSAY SAXE GRIFFIN
Assistant United States Attorney
Florida Bar No. 72761
400 N. Tampa Street
Suite 3200
Tampa, FL 33602
lindsay.griffin@usdoj.gov

SCOTT B. DAHLQUIST
Trial Attorney/Consumer Protection Branch
US Dept. of Justice
P.O. Box 386
Washington, D.C. 20044
Scott.B.Dahlquist@usdoj.gov



                                       /s/ Dale R. Sisco
                                       Attorney




                                          4
